Citation Nr: 0322916	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Fort Harrison, Montana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD; a 10 percent 
disability was assigned.  Following notification of that 
award, the veteran submitted a notice of disagreement 
claiming that his disability was more disabling, and that it 
should be signed a higher disability rating.  Upon reviewing 
the claim, the Board, in November 2000, determined that 
additional information was needed and thus it remanded the 
claim to the RO for that development.  The case has been 
returned to the Board for appellate consideration.  


REMAND

As noted, the Board remanded the case to the RO  in November 
2000.  After the requested development was accomplished, the 
claim was returned to the Board for review.  Despite the 
previously requested development, the Board determined that 
additional medical information was needed, and in August 
2002, the Board notified the veteran that it was deferring 
issuing a decision pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
The Board notified the veteran that once the development had 
been completed, the veteran would be informed of the 
development, and the Board would issue a decision.  

After the issuance of the decision, the Board obtained a 
psychiatric evaluation of the veteran.  That examination was 
accomplished in May 2003.  However, also in May 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In that case, the Federal Circuit Court invalidated portions 
of the Board's development authority under 38 C.F.R. § 19.9.  
The Court further stated that the Board was not allowed to 
consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Therefore, with respect to his claim for an increased 
evaluation, the veteran should be told what information or 
evidence is needed to substantiate his claim.  

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Ask the veteran to provide the names 
of all private and VA Medical Centers 
from which he has received treatment for 
his service-connected PTSD since January 
2002.  Ask the veteran to provide an 
appropriate release for each private care 
provider.  Obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claim taking into 
account any evidence developed by the Board.  In evaluating 
the veteran's claim, the RO should discuss the applicability 
of Fenderson v. West, 12 Vet. App. 119 (1999) to the 
veteran's claim.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

